department of the treasury internal_revenue_service washington d c q comnmeerea ‘date jul w o 2rd cardy cor dack uec ydy y- yq of contact person identification_number telephone number yq43 wh ma ye ot cob t g0 wy employer_identification_number dear this is in response to your request for a private_letter_ruling concerning whether the proposed transaction described below will affect your exempt status under sec_501 c and also cause excise_taxes to be imposed under sections of the internal_revenue_code facts you are an organization described in sec_501 and classified as a private_foundation under sec_509 your purpose is to promote charitable endeavors and provide financial support to organizations which are exempt under sec_501 c is the founder president secretary treasurer sole contributor and one of five members of your board_of directors the other four members of your board_of directors are his children c is a disqualified_person within the meaning of sec_4946 of the code with respect to you b is an organization described in sec_501 and classified as a public charity under sec_509 and sec_170 as a school c was b’s sole trustee at the time it was formed the trustee was the sole governing body of b subsequently b revised its articles and bylaws to incorporate a board_of directors consisting of four board members that would not be controlled by c currently c is the president of b and one of its board members the three other board members are unrelated to c b is a private christian religious based school whose sole purpose is to provide an academic oriented college preparatory spiritual education to its students b opened in date43045 and currently has first grade and kindergarten classes and anticipates expanding through grade the land on which b was built was donated by a family limited_partnership created by c b charges tuition for its students but the tuition paid_by students for the school year was not sufficient to meet its expenses b’s board_of directors passed a conflict of interest resolution forbidding any board member from voting on any matter which is of a direct or indirect financial interest to that board member or that board member's relatives c contributed dollar_figurex in to b and b needed additional funds in order to open the school for classes originally you were planning to donate funds to b for the remainder of the needed funds however since b had not yet obtained its determination as to its tax exempt status from the irs at that time you were reluctant to contribute funds outright to b as a result c loaned dollar_figurey to b so that it could complete the school purchase supplies and hire staff the loan is interest free and evidenced by a promissory note the promissory note executed by cat the time that he was the trustee of b was ratified by the current board_of directors of b after b was reorganized all loan proceeds were used to purchase materials equipment desks and chairs for_the_use_of the school books and other supplies for students construct the building and for staff salaries loan proceeds were used ‘to further the exempt purposes of b none of the loan proceeds have been retained by b you plan to make a grant to b so that it can repay its loan to c the grant has no restrictions and the repayment of the loan to c would need approval of a majority of the board_of directors of b rulings requested based upon the facts as set forth above you request the following rulings whether your grant to b which may be used to repay the loan from c will constitute private_inurement or private benefit under sec_501 to you whether your grant to b is not an act of self-dealing under sec_4941 whether your grant to b is a qualifying_distribution under sec_4942 whether your grant by to b will not result in excess_business_holdings under sec_4943 to you whether your grant to b is not a jeopardizing investment of you under sec_4944 whether your grant to b is not a taxable_expenditure under sec_4945 to you law sec_501 of the code describes corporations trusts and associations organized and operated exclusively for charitable and other exempt purposes no part of the net earings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_a_-1 of the regulations defines a private_shareholder_or_individual as a person with a personal and private interest in the activities of the organization these individuals are often referred to informally as insiders see 92_tc_1053 sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the terms private shareholders or individuals refers to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_4941 of the code imposes excise_tax on any act of self-dealing between a private_foundation and any of its disqualified persons under sec_4946 of the code sec_4941 of the code provides that the term self- dealing includes any lending of money or other extension of credit between a private_foundation and a disqualified_person sec_4941 of the code provides in pertinent part that any lending of money or other extension of credit between a private_foundation and a disqualified_person is an act of self- dealing the lending of money by a disqualified_person to a private_foundation is not an act of self-dealing if the loan is without interest or other charge and if the proceeds of the loan are exclusively used for sec_501 purposes sec_53_4941_d_-1 of the foundation and similar excise_taxes regulations gives examples of exceptions of certain business transactions to the applicability of the indirect self- dealing rules of sec_4941 sec_53_4941_d_-1 of the regulations gives examples of the applicability of statutory exceptions to indirect self-dealing under sec_4941 the term indirect self-dealing does not include a transaction involving one or more disqualified persons to which a private_foundation is not a party in any case in which the private_foundation by reason of sec_4941 could itself engage in such a transaction sec_53_4941_d_-1 of the regulations gives examples of self-dealing and indirect self- dealing under sec_4941 sec_53 d -2 c of the regulations provides that the rules of this section shall not apply to loans by a disqualified_person to a private_foundation if the loan is without interest or other charge sec_53 d -2 c of the regulations provides that the making of a promise pledge or similar arrangement to a private_foundation by a disqualified_person whether evidenced by an oral or written_agreement a promissory note or other instrument of indebtedness to the extent motivated by charitable intent and unsupported by consideration is not an extension of credit within the meaning of this paragraph before the date of maturity under sec_4942 a private foundation's annual required distributable_amount is equal to its minimum_investment_return repayments of amounts previously treated as qualifying distributions amounts received or accrued from the sale of other distribution_of_property previously treated as a qualifying_distribution and amounts previously set_aside for charitable purposes but not necessary to be so used reduced by taxes imposed on the foundation for such taxable_year under subtitle a of the code the unrelated_business_income_tax and sec_4940 the tax on investment_income and increased by amounts received from certain charitable lead trusts a distribution counting towards the private foundation's annual minimum_required_distribution is a qualifying_distribution sec_4942 of the code defines the term qualifying distributions in general as amounts paid to accomplish exempt purposes or to acquire an asset used or held for use directly in carrying out exempt purposes under sec_4942 a qualifying_distribution is defined in pertinent part as any amount including that portion of reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation except as provided in paragraph or any amount_paid to acquire an asset to be used directly in carrying out the charitable purpose under sec_4942 the term qualifying_distribution includes a contribution to a sec_501 organization if not later than the close of the first taxable_year after its taxable_year in which such contribution is received such organization makes a distribution equal to the amount of such contribution and such distribution is a qualifying_distribution within the meaning of paragraph or without regard to this paragraph which is treated under subsection h as a distribution out of corpus or would be so treated if such sec_501 organization -6- were a private_foundation which is not an operating_foundation and the private_foundation making the contribution obtains adequate_records or other_sufficient_evidence from such organization showing that the qualifying_distribution described in subparagraph a has been made by such organization sec_53_4942_a_-2 of the regulations provides that an asset is used or held for use directly in carrying out the foundation's exempt_purpose if the asset is actually used in carrying out the exempt_purpose or if immediate use in carrying out the exempt_purpose is not practical and there are definite plans to commence such use within a reasonable period of time sec_53_4942_a_-2 of the regulations illustrates this principle by including as examples of assets which are used or held for use directly in carrying out a foundation's exempt_purpose the portion of a building used by the foundation directly in its charitable educational or other similar exempt_activities and physical facilities used in such activities such as paintings or other works_of_art owned by the foundation which are on public display research facilities and related equipment sec_53_4942_a_-3 of the regulations defines the term controlled for qualifying distributions listed in sec_4942 of the code and the regulations thereunder sec_4943 of the code imposes an excise_tax on the excess holdings by a private_foundation in business enterprises sec_4943 of the code states that excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings sec_4944 of the code imposes an excise_tax on a private foundation's making of an investment in such a manner as to jeopardize the carrying out of any of its exempt purposes sec_4945 of the code imposes an excise_tax on each taxable_expenditure of a private_foundation sec_4945 of the code defines a taxable_expenditure by a private_foundation as an amount_paid or incurred -- to attempt to influence legislation to influence a specific public election or carry on a voter registration drive to grant funds to an individual for travel study or similar purposes unless certain requirements are met to grant funds to an organization unless it is described in sec_509 or or d or unless the private_foundation exercises expenditure_responsibility with respect to the grant in accordance with sec_4945 or for a non-170 c b purpose sec_53_4945-5 of the regulations states that a grant by a private_foundation to a grantee organization which the grantee organization uses to make payments to another organization the secondary grantee shall not be regarded as a grant by the private_foundation to the secondary grantee if the foundation does not earmark the use of the grant for any named secondary grantee and there does not exist an agreement oral or written whereby such grantor foundation may cause the selection of the secondary grantee by the organization to which it has given the grant rationale private_inurement private benefit an organization that is organized and operated exclusively for charitable purposes will qualify for exemption under sec_501 of the code the regulations to sec_501 provide that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the regulations to sec_501 provide that the organization must serve public rather than private interests based on the information provided your activities consist of providing financial support to organizations described in sec_501 to further your charitable purposes you have provided an unrestricted grant to b in which they may repay a loan to c in which the loan proceeds were used for educational_purposes c has no control_over b in order to compel them to repay his b has a conflicts of interest policy loan which prohibits inurement to any of its board members from this transaction by a vote from any interested board member b is under no requirement to use the grant to repay c based on the information provided your grant to b furthers your exempt purposes and does not result in your loss of exempt status under sec_501 self-dealing under sec_4941 a tax is imposed on each act of self-dealing between a disqualified_person and a private_foundation the tax may be imposed on the self-dealer the foundation_manager or both self-dealing is defined in pertinent part as any direct or indirect lending of money or other extension of credit between a private_foundation and a disqualified_person or transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation a direct or indirect loan between a private_foundation and a disqualified_person is an act of self-dealing regardless of whether or not the private_foundation is the lender or the borrower see sec_4941 based on the information provided there is no direct act of self- dealing between you and c because the lending of money was between c and b which is not a private_foundation however a loan by a disqualified_person to a private_foundation is not an act of self-dealing if the loan is without interest and if the proceeds of the loan are used exclusively for purposes specified in sec_501 d -2 c see sec_4941 regs indirect self-dealing includes any transaction between a disqualified_person and an organization controlled by a private_foundation within the meaning of sec_53 d -1 b of the regulations for purposes of indirect self-dealing rules this transaction would not be a transaction between a disqualified_person and an organization controlled by a disqualified_person b is not controlled by you within the meaning of reg d -1 because a private_foundation only legally controls an organization if the foundation or one of its managers acting in such capacity may only by aggregating their votes or positions of authority require the organization to engage in a transaction which if engaged in with the private_foundation would constitute self- dealing b is run by a majority vote of a board_of four directors of which c is only one of the directors c cannot require that b engage in a self-dealing transaction rules of sec_4941 have not been violated here by c thus the self-dealing also the transaction described here is not an act of indirect self-dealing because it meets the exception test set out in sec_53_4941_d_-1 of the regulations indirect self-dealing does not include any business transaction between a disqualified_person and an organization controlled by a private_foundation if the transaction results from a business relationship which was established before such transaction constituted an act of self-dealing the transaction was at least as favorable to the organization controlled by the foundation as an arm’s-length transaction with an unrelated_person and the organization controlled by the foundation could have engaged in the transaction with someone other than a disqualified_person only at a severe economic hardship to such organization in this case the loan was made between c and b prior to any distribution of funds by you to b which would be used to repay the loan and there was no assurance that you would make such a distribution or that there would be no adverse tax consequences to such a transaction thus you have met one of the exceptions to set out in sec_53_4941_d_-1 of the regulations listed above also since the loan to b is interest free it is more favorable to b than an arm’s-length transaction from any third-party it is highly unlikely that b could have engaged in such a favorable transaction with another individual or entity and as a result could not have carried out its purpose due to lack of funds thus you have met another one of the exceptions to set out in sec_53_4941_d_-1 of the regulations listed above even if b were controlled by you the transaction would not constitute indirect self-dealing because the funds were not earmarked for_the_use_of a disqualified_person b will have ultimate control of funds contributed by you and b will not be bound to use any of the contributed funds for repayment of the loan the funds used to repay the loan here are not considered to be used by or for the benefit of a disqualified_person the reasons for this statement are as follows the funds were actually used by and benefited a public charity b and not c a disqualified_person and c gains no financial advantage from the transaction ie his repayment will be no greater than the amount he loaned b based on the above analysis the grant from you to b for the purpose of providing funds to b which it will subsequently use to repay the loan from c does not constitute an act of self- dealing by you qualifying_distribution under sec_4942 of the code a qualifying_distribution is an amount_paid to accomplish one or more purposes described in sec_170 other than a contribution to an organization controlled directly or indirectly by the foundation or one or more disqualified persons with respect to the foundation except as described in sec_4942 or any amount to acquire an asset to be used directly in carrying out its charitable purpose your contribution of funds to b is a qualifying_distribution because the funds will be used to accomplish the educational_purposes of b under sec_170 the proceeds were used to pay for construction and materials for a school building purchase textbooks and equipment desks and chair kitchen and playground equipment ie assets used to carry out the school's charitable purpose and the balance was used for expenditures such as payment of staff salaries you do not control b within the meaning of sec_53_4942_a_-3 of the regulations the majority of the board_of directors of b must vote in order for action to be taken there are four board members of b and a majority of b’s board are independent of c c is the only member of the board in common with b and you the other members of the b board are not related to c and are not subject_to control by him c does not serve as the treasurer of b thus b is not controlled by you excess_business_holdings sec_4943 imposes an excise_tax on the excess_business_holdings of a private_foundation excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of to a person other than a disqualified_person in order for the remaining holdings of the foundation in such enterprise to be permitted holdings see sec_4943 since your contribution to b would constitute a grant not an equity_investment the contribution does not result in excess_business_holdings to you jeopardizing investment sec_4944 imposes an excise_tax if a private_foundation invests any amount in such a manner as to jeopardize the carrying out of any of its exempt purposes since your contribution to b would constitute a grant not an equity_investment the contribution is not a jeopardizing investment to you taxable_expenditure sec_4945 imposes an excise_tax on each taxable_expenditure made by a private_foundation your grant to b does not constitute a taxable_expenditure because an amount_paid by a private_foundation as a grant to a sec_509 public charity ie b is not defined under sec_4945 as a taxable_expenditure a grant to a public charity b by a private_foundation is a taxable_expenditure if the foundation earmarks the grant for an individual your grant has been made without any condition as to its use the b board_of directors will make the decision as to the use of the funds rather than you thus you have not made any taxable_expenditure here under sec_4945 conclusion sec_1 your grant to b which may be used by b to repay the loan from c does not constitute private_inurement or private benefit to you resulting in a loss of sec_501 status your grant to b is not an act of self-dealing under sec_4941 your grant to b is a qualifying_distribution under sec_4942 your grant to b does not result in excess_business_holdings of you under sec_4943 your grant to b is not a jeopardizing investment of you under sec_4944 your grant to b is not a taxable_expenditure of you under sec_4945 this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon the foundation’s tax status should be reported to the ohio tax exempt and government entities te_ge customer service office which deals with exempt_organizations matters the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh we are sending a copy of this ruling to the ohio te_ge office because this letter could help resolve any questions about the foundation’s tax status the foundation should keep it with its permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely debra j kawecki esq manager exempt_organizations technical group
